In a proceeding to settle the account of a successor executor in the Surrogate’s Court, Nassau County, an order was made on his motion, striking from the account the items relating to real estate and the management of real estate, and striking out the objections made to such items, on the ground that the court has no jurisdiction in respect of such issues. The decedent’s residuary estate, including his real property, vested in the devisees. After his appointment, the successor executor collected the rents, paid the expenses, and otherwise managed the real property. Order reversed, with $10 costs and disbursements to all parties filing separate briefs, payable out of the estate, and motion denied. The successor executor had the power to manage the real property notwithstanding that title thereto had vested in the devisees, and his account may be settled in the Surrogate’s Court. (Decedent Estate Law, § 13; Matter of Coyne, 269 App. Div. 853; see, also, Matter of Burrows, 286 App. Div. 1092.) Wenzel, Acting P. J., MacCrate, Beldock, Murphy and Ughetta, JJ., concur.